Per Curiam.
The plaintiff appeals1 from the judgment of the trial court awarding him nominal damages. We find no error.
The plaintiff claimed that the defendant stripped copper flashing and roofing from the plaintiff’s premises and converted them to his own use. The court found that the plaintiff had established the defendant’s liability but “that there has not been sufficient proof of damages.” Accordingly, the court rendered judgment for the plaintiff awarding him nominal damages of one dollar. The plaintiff’s appeal challenges the propriety of the award of nominal damages.
The evidence related to damages was scant at most. It consisted of the oral testimony by the plaintiff’s prop*153erty manager as to the amount of the loss which he submitted to the plaintiffs insurance carrier. The figure to which he testified included, in addition to the copper which the defendant converted, loss of rental income and interior damage to the building resulting from water damage. There was no attempt to itemize his losses. No evidence was introduced as to the basis of these unallocated losses. We can hardly conclude that the trial court’s assessment of the weight of the evidence was clearly erroneous. Indeed, in the case on which the plaintiff principally relies; Maganini v. Coleman, 168 Conn. 362, 365, 362 A.2d 882 (1975); the Supreme Court did no more than direct that a judgment be rendered for the plaintiff in the nominal amount of $25.
There is no error.

 The named plaintiff died while this appeal was pending. The co-executors of his estate have been substituted as parties. We refer herein to the named plaintiff as the plaintiff.